Attorney’s Docket Number: 8947-001450-US
Filing Date: 12/30/2019
Continuity Data: RCE filed on 01/26/2022
Claimed Foreign Priority Date: 06/11/2019 (KR 10-2019-0068761) 
Applicants: Kim et al.
Examiner: Younes Boulghassoul 
 

DETAILED ACTION
This Office action responds to the Amendment filed on 05/16/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 05/16/2022, responding to the Office action mailed on 02/17/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2 and 3. Accordingly, pending in this application are claims 1 and 4-20.

Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 103 previously set forth in the Non-Final Office action mailed on 02/17/2022. Accordingly, the previous claim rejections are withdrawn.
Furthermore, the instant application has been placed in condition for allowance in view of an Examiner’s Amendment to the claims, resolving an antecedent issue in claim 5, as detailed below.

EXAMINER’S AMENDMENT



This application is in condition for allowance in view of an Examiner’s Amendment addressing issues in claim 5 and formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Amend Claim 5 as follows:
“…
wherein the distances between neighboring ones of the plurality of first channel patterns are distances along the first direction.”
In the Title:
Replace the Title with -- Semiconductor Device with Channel Patterns having Different Widths--.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16, the prior art of record fails to disclose or suggest a semiconductor device wherein each of the first channel patterns has a width along the first direction, and the at least one second channel pattern has a width along the first direction that is greater than a sum of the widths of the each of the first channel patterns.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814